Whitaker, Judge,
delivered the opinion of the court:
On January 15, 1951, the plaintiff purchased from the United States the SS. Cooper Union Victory, a dry cargo ship of the Victory type, pursuant to the provisions of the Merchant Ship Sales Act of 1946,60 Stat. 41,50 U.S.C. App. §§ 1735-1746. The Maritime Administration, an agency in the Department of Commerce, acted for the United States in the transaction.
The “floor price” of the ship, under the provisions of the 1946 Act, was $859,157. The Maritime Administration at that time thought that if a ship contained “desirable features” "beyond the ordinary attributes and equipment of ships of its type, the purchaser should pay, in addition to the floor price, the value of those additional features. The Maritime Administration in the instant case had not yet determined, when *649it sold tb.e ship to the plaintiff, whether the ship actually contained such additional features, nor, on the other hand, whether the ship was deficient in normal features, which, if true, would have entitled the purchaser to a reduction in price, or an offset against desirable features, if any.
The Maritime Administration, as was its practice, required the plaintiff to pay to it, in addition to what would otherwise be the sale price of the ship, $10,000 in regard to the subject of desirable features. The plaintiff’s letter transmitting the $10,000 contained certain language dictated by the Maritime Administration.1 In substance the letter said that if it should be determined that there were desirable features, so much of the $10,000 would be retained as was necessary to pay for them; if it should be determined that there were no desirable features, the money would be refunded to the plaintiff; if it should be determined that the ship was deficient in normal features, the value of the lacking features; would be set off against the value of the desirable features,, if any, and money would be refunded to the plaintiff, or additional money collected from it, as the event required.
On December 11, 1951, the Maritime Administration refunded $6,850 of the $10,000 to the plaintiff, advising the plaintiff that it had determined that the ship contained desirable features worth $3,150, and had retained that amount to pay for them.
As the 1946 Act was interpreted by this court in 1952 in the case of A. H. Bull Steamship Co. v. United States, 123 C. Cls. 520, the Maritime Administration had no right, in circumstances such as those here involved, to require the plaintiff to pay for desirable features. As we have seen, the plaintiff paid the $10,000 on January 15, 1951. The Maritime Administration, on December 11, 1951, refunded the $6,850 and notified the plaintiff that it would keep the balance of $3,150. This suit is for the $3,150. It was filed on August 20, 1957.
*650The Government pleads the statute of limitations. If the plaintiff’s cause of action accrued on J anuary 15,1951, when it paid the $10,000, the statute of limitations has run. If it did not accrue until December 11, 1951, when the Maritime Administration refunded a part of the $10,000 and expressed its intention to keep the rest, the plaintiff’s suit was filed in time. We conclude that it was filed in time.
When the $10,000 was deposited no determination had been made that the ship did in fact have desirable features and, so, the Maritime Administration did not then assert a right to the money, except as an escrow agent. It required its payment, not because it claimed plaintiff owed it, but as an assurance that it would be paid in case it was found the ship did have desirable features. Until that determination was made, the Maritime Administration, had not asserted a right to the money. Plaintiff was not deprived of its right to the money until the Maritime Administration ■determined the vessel did have desirable features. Until then it was still its money, although in the hands of another.
Its deposit of it was in lieu of a bond to pay the value of the desirable features, if and when the Administration determined the ship had desirable features. It was exacted as a guarantee that payment would be made if such a determination should be made. Until that determination, the Administration had asserted no adverse right to the money. When it did so, plaintiff’s cause of action accrued.
At the time plaintiff deposited its money, it was perhaps ignorant of the lack of authority in the Administration to demand payment for desirable features, under the circumstances of this case, or, it may have had doubts of its authority, but to avoid a law suit, if possible, it decided to deposit the money anyway, in the hope that no desirable features would be found, and to await that determination before contesting the matter. The law looks with favor on honorable means to avoid law suits, and parties ought not to be penalized if they attempt to do so. Plaintiff was justified in refraining from having recourse to the courts until the Administration asserted an unequivocal right to the amount it found due for desirable features. Until that determination was made, the statute did not begin to run.
*651Indeed, having once made the deposit, plaintiff was in no position to sue for its return, in advance of the determination the deposit was made to secure. This ship would not have been delivered had not the deposit been made. Having gotten the ship on the faith of the deposit, plaintiff could not sue to recover it, so long as the reason for the deposit continued.
This holding, that the statute does not begin to run until there was an unequivocal demand for payment for desirable features, is in harmony with the holding in Jackson v. United States, 141 C. Cls. 385, decided January 15, 1958; Nautilus Shipping Corporation v. United States, 141 C. Cls. 391, decided January 15, 1958; and Gulf Oil Corporations. United States, 143 C. Cls. 261, decided July 16,1958. In all of those cases there was a determination that there were desirable features and an unequivocal demand for the payment of a definite sum for them. We said the statute began to run at that time. We reaffirm that holding.
The plaintiff’s motion for summary judgment is granted, and the Government’s similar motion is denied. Judgment will be entered in plaintiff’s favor for $3,150.00.
It is so ordered.
Brvan, District Judge, sitting by designation, and Jones, Chief Judge, concur.

 That letter is quoted in finding 6 of Trial Commissioner George H. Poster*» Report, which was filed on September 29, 1958. On November 19, 1958, the plaintiff by leave of court filed its motion for summary judgment, and the Government filed its cross-motion for summary judgment on February 9, 1959. Both parties relied upon the Trial Commissioner's Report in support of their motions.